Citation Nr: 1729284	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-09 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to nonservice-connected death pension.


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Marine Corps from January 1960 to November 1985.  He died in August 1992.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  The appellant filed a timely Notice of Disagreement (NOD), received in March 2010.  A Statement of the Case (SOC) was issued in February 2013.  A timely VA Form 9 was received in March 2013.  

The Board notes that, in her March 2013 statement, the appellant requested an Agent Orange settlement payment because she stated that the Veteran served in the Vietnam War.  The Board notes that the Agent Orange Settlement Fund was created as a result of a class action lawsuit filed by Vietnam veterans and their families against herbicide agent manufacturers for damages resulting from exposure to herbicides agents during the Vietnam conflict.  See In re Agent Orange Product Liability Litigation, 597 F. Supp. 740 (E.D.N.Y. 1984).  That litigation and the Settlement Fund involved neither VA nor any other executive branch agency of the Federal government.  Thus, that matter is not within the Board's jurisdiction.  See also Winsett v. West, 11 Vet. App. 420, 425 (1998).


FINDINGS OF FACT

1.  The Veteran died in August 1992.

2.  The appellant's application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child was received in July 2009.  

3.  The appellant's countable income has exceeded the applicable maximum annual pension rate for a surviving spouse with no dependents for the period on appeal.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 1503, 1521, 1541, 5107(b) (West 2014); 38 C.F.R. §§ 3.21, 3.23, 3.271, 3.272, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Applicable Law

      A.  Standard of proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

      B.  Nonservice-connected death pension benefits

In general, the surviving spouse of a veteran is entitled to receive nonservice-connected death pension benefits if the veteran had qualifying service and the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).

Under applicable criteria, payments of death pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272.

Exclusions from countable income for the purpose of determining entitlement to pension also include amounts paid for a veteran's just debts and expenses of last illness and burial, to the extent such burial expenses were not reimbursed by VA.  38 C.F.R. § 3.272.

The maximum annual rates of improved pension are specified in 38 U.S.C.A. §§ 1521 and 1542, as increased from time to time under 38 U.S.C.A. § 5312.  The rates of death pension benefits are published in tabular form in appendix B of the Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.

Effective December 1, 2008, the maximum allowable rate for a surviving spouse with no dependents was $7,933.  Effective December 1, 2011, the maximum allowable rate for a surviving spouse with no dependents was increased to $8,219.  The maximum allowable rate for a surviving spouse with no dependents was thereafter increased on multiple occasions and is currently $8,630.

Whenever there is a change in the maximum annual pension rate, the monthly rate of pension payable shall be computed by reducing the new applicable maximum annual pension rate by countable income on the effective date of the change in the applicable maximum annual pension rate, and dividing the remainder by 12.  38 C.F.R. § 3.273(b) (1).

Whenever there is a change in the beneficiary's amount of countable income, the monthly rate of pension payable shall be computed by reducing the beneficiary's applicable maximum annual pension rate by the beneficiary's new amount of countable income on the effective date of the change in the amount of income, and dividing the remainder by 12.  38 C.F.R. § 3.273(b) (2).


III.  Analysis

	A.  Evidence

The appellant and the Veteran were married in November 1990.  The Veteran died in August 1992.  An Application for Burial Benefits was received in August 1992 from the appellant.  An Application for United States Flag for Burial Purposes was received in December 1992 from the appellant.

An application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child was received in July 2009.  The appellant reported that she had not married again after the Veteran's death.  The appellant reported annual income of $24,000 and unreimbursed burial expenses of $5,135.79 from September 1992.

Entitlement to Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse was denied in October 2009 because the appellant's income for VA purposes was greater than the income limit for a surviving spouse with no dependents ($7,933 in 2009).  The appellant's gross annualized wages were $24,000 and the claimed last expenses were $5,135.  The appellant's income for VA purposes was $18,865 for 2009.

In her March 2010 NOD, the appellant explained that she was not aware that death pension had been available prior to 2009 because she had not been informed by VA, her family, or her late husband of its existence.  She also requested that VA consider that the Veteran was the victim of a homicide after he had been married to the appellant for just two years.  The appellant stated that she was recently informed by a stranger about the availability of VA benefits.  Thus, she requested retroactive benefits dating back to the Veteran's death because she had fallen behind on monthly bills.

The February 2013 SOC explained that the appellant's income, effective July 2, 2009, exceeded the maximum annual pension limit.  Thus, the appellant's claim for death pension was denied.  The income limit for a surviving spouse with no dependents was $7,933 in 2009.  The appellant's income for VA purposes was $18,865, after subtracting last expenses from gross annualized wages.  Entitlement to death pension could not be granted retroactive to the appellant's date of death in August 1992 because the appellant's claim was received in July 2009.

In March 2013, the appellant requested that VA notify persons of what VA benefits were available to which they might be entitled.  She also requested that VA take into consideration the fact that the Veteran was a homicide victim, killed in front of the appellant and their son.  She stated that she found VA's laws and regulations to be unclear.

	B.  Analysis

After reviewing the record in this case, the Board finds that the criteria for entitlement to nonservice-connected death pension benefits have not been met.  In this case, based on the information available, the appellant's countable income has well exceeded the maximum annual pension rate for a surviving spouse with no dependents during the period on appeal.  

As set forth above, during the pendency of this appeal, the applicable maximum annual pension rate has ranged from $7,933 to $8,630.  The appellant has been in receipt of annual income of, at minimum, $24,000 annually.  This income is not specifically excluded under 38 C.F.R. § 3.272 and therefore must be included as countable income.  Because that income is well in excess of the maximum annual pension rate, even when the last expenses of $5,135 are subtracted.  And, absent any indication of unreimbursed medical expenses in excess of five percent of the maximum annual pension rate, pension is not payable.  The law requires that the maximum annual pension rate be reduced by annualized countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.  

Thus, while the Board empathizes with the appellant's loss of her husband and the financial difficulties she describes, given the available record regarding her countable income and exclusions, there is no legal basis upon which to award nonservice-connected death pension benefits.  In summary, the appellant's income exceeds the statutory limits and she is not legally entitled to death pension benefits.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104.  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).

In reaching this decision, the Board has considered the appellant's contentions to the effect that she did not apply for death pension earlier, as she was not aware of her potential entitlement to those benefits.  The provisions of 38 U.S.C.A. § 6303 require VA to provide outreach services to eligible veterans and dependents regarding all benefits and services to which they may be entitled.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit), however, has made clear that VA's failure to fulfill its duties under this statute does not provide a basis upon which to assign an effective date earlier than provided by statute.  Under 38 U.S.C. § 5110(a), the effective date of an award of benefits cannot be earlier than the filing of an application therefor.  Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir. 1999); Andrews v. Principi, 351 F.3d 1134, 1137 (Fed. Cir. 2003) (holding that VA's failure to provide notice to a potentially eligible claimant "may not serve as the basis for awarding an effective date in contravention of the [applicable] statute" section 5110).  In this case, the record does not show, nor has the appellant contended, that her income and assets would have rendered her eligible for death pension benefits at any time prior to 2009.  Regardless, pursuant to section 5110, an award prior to 2009 would not be warranted even had the appellant's income fallen below the MAPR.  



ORDER

Entitlement to nonservice-connected death pension benefits is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


